Citation Nr: 1003065	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C, 
including as secondary to the service-connected left knee 
scar, and if so, is service connection warranted.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for tinnitus, including 
as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The RO, in that rating 
decision, reopened the Veteran's claim for service connection 
for hepatitis C.  However, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, the issue is captioned as above.

The issues of entitlement to service connection for tinnitus, 
hepatitis C and liver cancer are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in a June 
2005 Board decision.  The Veteran did not appeal that 
decision.

2.  Evidence submitted since June 2005 raises a reasonable 
possibility of substantiating the claim for service 
connection for hepatitis C. 




CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009). 

2.  The evidence submitted for the record since the June 2005 
Board decision is new and material to the Veteran's claim of 
entitlement to service connection for hepatitis C; therefore, 
the application to reopen is allowed.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for hepatitis C and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

II.  New and Material Evidence for Hepatitis C

A review of the historical record reveals the Veteran 
initially filed a claim for service connection for hepatitis 
C in 2003.  In March 2004 the RO denied the claim on the 
bases that hepatitis C was neither incurred in nor caused by 
the Veteran's military service.  The Veteran perfected an 
appeal of that decision to the Board.  The Board denied the 
claim in June 2005, finding that hepatitis C was not evident 
during service or until many years thereafter and was not 
shown to have been caused by any in-service event.  In July 
2005 the Veteran requested that his claim for service 
connection for hepatitis C be reopened.  By rating decision 
dated in February 2006 the RO reopened the claim for service 
connection for hepatitis C, and denied the claim on the 
merits finding that the evidence continued to show that 
hepatitis C was not incurred in or aggravated by military 
service.  In March 2006 the Veteran filed a claim of 
entitlement to service connection for hepatitis C as 
secondary to his service-connected left knee scar.  In a 
September 2006 rating decision, the RO denied the claim 
finding that the evidence failed to show that hepatitis C is 
related to the service-connected left knee scar disability or 
that hepatitis C was incurred in or aggravated by service.  
The Veteran filed a Notice of Disagreement (NOD) specifically 
referencing the September 2006 rating decision and 
subsequently perfected an appeal to the Board of that 
decision.

The Board notes that the February 2006 rating decision that 
denied the reopened claim for service connection for 
hepatitis C was not final at the time the RO issued September 
2006 rating decision denying service connection for hepatitis 
C as secondary to the service-connected disability of left 
knee scar.  It appears the RO viewed the Veteran's March 2006 
claim of entitlement to service connection for hepatitis C as 
secondary to his service-connected left knee scar as a new 
claim and not as evidence to support reopening of the 
previously denied claim in February 2006 for service 
connection for hepatitis C on a direct basis.

Before proceeding with an analysis in this case the Board 
must first determine whether the March 2006 claim for service 
connection for hepatitis C on a secondary basis is a new 
claim.  The Board is persuaded by the ruling in Roebuck v. 
Nicholson, 20 Vet. App. 307 (2007), where the Court held that 
separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to service 
connection, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
Id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
Thus, the Veteran's new theory of entitlement as raised in 
his March 2006 request is not, itself a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  As 
such, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
See Velez v. Shinseki, No. 07-1704, slip op. at 4 (U.S. Vet. 
App. Oct. 9, 2009). citing Robinson, supra; Roebuck, supra; 
Bingham v. Principi, 18 Vet. App. 470 (2004).

The Board notes the Veteran's claim/statement in March 2006 
that hepatitis C is secondary to his service-connected left 
knee scar is construed as additional evidence in support of 
his claim, received within the year following the February 
2006 rating decision.  The RO was required to consider the 
evidence in connection with the Veteran's July 2005 request 
to reopen the claim for service connection for hepatitis C, 
which was denied in February 2006, because it is deemed as 
having been filed in connection with that claim.  38 C.F.R. § 
3.156(b) (2009); see also Jennings v. Mansfield, 509 F.3d 
1362, 1368 (Fed. Cir. 2007); see also Roebuck, supra at 316.  
The evidence (Veteran's statement that hepatitis C is 
secondary to his service-connected left knee scar) was 
considered by the RO in the September 2006 rating decision.  

The relevant evidence of record at the time of the June 2005 
Board decision consisted of service treatment records, 
personnel records, and VA Medical Center (MC) treatment 
records, which include laboratory findings that show positive 
test results for the hepatitis C virus.  Also of record were 
reports of VA examinations dated in May 2003 and December 
2003.  The May 2003 examination report confirmed the 
diagnosis of hepatitis C, with liver biopsy showing moderate 
cirrhosis of the liver.  At the December 2003 VA examination 
the Veteran reported that there was no history of hepatitis 
while in the service and also no history of alcohol abuse.  
The examiner noted that the only risk factors the Veteran had 
was high risk sex activity as well as, perhaps lacerations on 
his leg while in Panama in 1966, in which circulation was 
infected and took sometime to heal.  The examiner concluded 
with a diagnosis of hepatitis C, chronic, partially treated 
with Ribavirin and Interferon unsuccessfully.  The June 2005 
Board decision is final based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In July 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for hepatitis C.  
Evidence of record received since the June 2005 Board 
decision includes the Veteran's statements in support of his 
claim; a VA general medical examination report dated October 
2005, which confirm a diagnosis of hepatitis C; and a private 
medical statement from Dr. LIM, who certified, in pertinent 
part, that the Veteran suffers from hepatitis C.  Dr. LIM 
noted that the Veteran claims that while serving in Panama in 
1965 he suffered a laceration over the left popliteal region 
which required suturing at a local dispensary and afterwards 
the stitches were removed at a military dispensary.  It was 
further noted that the Veteran strongly believes that the 
hepatitis C that he has was acquired during the suturing 
surgical process that he was submitted to in Panama in 1965, 
"thus making his medical condition service connected."  All 
of the evidence received since the June 2005 Board decision 
is "new" in that it was not of record as at the time of the 
that decision.  In addition, the medical statement from Dr. 
LIM relates to an unestablished fact necessary to 
substantiate the claim and is therefore "material."  39 
C.F.R. § 3.156(a).  The Board presumes that this evidence is 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the new evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for hepatitis C is reopened.  38 C.F.R. § 
3.156(a).




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for hepatitis C is reopened 
and the appeal is granted to that extent only.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has tinnitus related to service, 
claimed also as secondary to his service-connected bilateral 
hearing loss.  He is service-connected for bilateral hearing 
loss.  Service treatment records do not show any complaints, 
treatment or diagnosis of tinnitus during his periods of 
active duty service.  However, at a December 2001 VA 
audiology examination he stated that he had eight years of 
noise exposure during military service, two years of infantry 
noise, three years of artillery noise and three years of 
motor pool noise while working in a combat engineer unit.  At 
the time of that examination, the Veteran complained of 
bilateral tinnitus.  He described it as a high frequency, 
variable intensity noise that interferes with sleeping and 
makes him feel uncomfortable.  On VA audiology examination in 
February 2003 the Veteran complained of constant bilateral 
tinnitus.  On VA audiology examination in October 2005 he 
complained of hearing loss and tinnitus since 1978.  He 
explained that he was exposed to noise in service while part 
of a combat engineer unit and no exposure to occupational or 
recreational noise was reported.  He again described his 
tinnitus as a high frequency, variable intensity noise that 
interferes with sleeping, and it makes him feel nervous.

The Veteran has had several VA audiology examinations, none 
of which provide an objective evaluation or assessment of 
tinnitus.  The Board notes that the Veteran is competent to 
assert the occurrence of an in-service injury, i.e., exposure 
to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2) (2008); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the record 
fails to show any current diagnosis of tinnitus, tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v.  
Principi, 16 Vet. App. 370 (2002).  On remand, the Veteran 
should be afforded an examination to determine the nature and 
etiology of his tinnitus.   

The Veteran contends that he has hepatitis C related to 
service.  He specifically asserts that hepatitis C is 
secondary to his service connected left knee scar.  The 
Veteran is service-connected at zero percent (noncompensable) 
for left knee scar claimed as knee wound, effective from 
April 5, 2001.  

In considering the Veteran's claim, review of the evidence 
reveals that hepatitis C was not demonstrated in service.  In 
a May 2003 VA compensation examination report, the examiner 
found that the Veteran was first diagnosed with hepatitis C 
around the year 2000.  A radiology report dated in September 
2001 shows a clinical history of HCV [hepatitis C virus] 
positive.  A VA outpatient gastroenterology new patient 
progress note dated October 2002 reveals the Veteran's chief 
complaint was chronic hepatitis C.  At that visit, the 
Veteran reported a past history of IV [intravenous] drug use 
many years ago.  

A May 2003 VA examination confirmed the diagnosis of 
hepatitis C, with liver biopsy showing moderate cirrhosis of 
the liver.  On examination in December 2003 the Veteran 
denied any history of blood transfusions or organ transplant 
before 1992.  He likewise denied hemodialysis, tattoos, body 
piercing, intravenous or intranasal cocaine use and 
occupational blood exposure.  He admitted having had high 
risk sexual activity while in the service.  He reported that 
to his knowledge he had not had HIV or hepatitis.  He had no 
symptoms of liver disease except for his laboratory work.  He 
disclosed that there was no history of hepatitis while in the 
service and he denied any history of alcohol abuse.  The 
examiner noted, "As I said, the only risk factors he has had 
was high risk sex activity as well as, perhaps laceration on 
his leg while in Panama in 1966, in which circulation was 
infected and took sometime to heal."

In a medical statement by the Veteran's private family 
physician, Dr. LIM, dated August 2005, Dr. LIM certifies that 
the Veteran has hepatitis C.  Dr. LIM noted that the Veteran 
claims that while serving in Panama in 1965 he suffered a 
laceration over the left popliteal region which required 
suturing at a local dispensary and afterwards the stitches 
were removed at a military dispensary.  It was noted that the 
Veteran denied the use of intravenous drugs or blood 
transfusions.  It was further noted that the Veteran strongly 
believes that the hepatitis C that he has was acquired during 
the suturing surgical process that he was submitted to in 
Panama in 1965, "thus making his medical condition service 
connected."  

VA general medical examination in October 2005 reveals 
hepatitis C was diagnosed since October 2000 and treated in 
2003.  After examining the Veteran the examiner rendered a 
diagnosis of hepatitis C, with poor response to treatment. 

The Veteran was scheduled for a VA examination to determine 
the nature and etiology of any liver cancer and/or hepatitis 
C, but the Veteran did not attend, indicating that this was 
due to his wife's illness.  No follow-up examination was 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any tinnitus found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner, and the 
examiner must indicate on the report that 
the claims folder was reviewed.  All  
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

If tinnitus is found, the examiner should 
comment on whether there is a 50 percent 
or greater probability that it had its 
onset during service or is otherwise 
related to active duty or his service-
connected hearing loss.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of any hepatitis C 
and/or liver cancer.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examiner must 
indicate on the report that the claims 
folder was reviewed.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  

For any hepatitis C and/or liver cancer 
found, the examiner should comment on 
whether there is a 50 percent or greater 
probability that it had its clinical onset 
in service or is otherwise related to his 
period of active duty or his service-
connected left knee scar.  The examiner 
should review the service treatment 
records (no report of liver disease), 
October 2002 VA outpatient treatment 
report (history of intravenous drug use); 
May and December 2003 VA examination 
reports (noting high risk sexual activity 
and laceration of leg in service); and 
August 2005 report by Dr. LIM (noting 
Veteran's belief hepatitis C due to 
inservice knee laceration).  The rationale 
for all opinions expressed should be 
provided.  

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
actions remain adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


